Citation Nr: 0637163	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-33 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an earlier effective date prior to July 
16, 2003, for the assignment of a 30 percent disability 
evaluation for cold weather injury to the left foot.

2.  Entitlement to an earlier effective date prior to July 
16, 2003, for the assignment of a 30 percent disability 
evaluation for cold weather injury to the right foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision increased the evaluation 
for bilateral frostbite of the feet.  More specifically, the 
decision granted separate 30 percent disability evaluations 
for cold weather injuries to the right and left feet 
effective from July 16, 2003.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in May 2006, and that development was completed.  
The case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not reflect that it was factually 
ascertainable prior to July 16, 2003, that the veteran's 
service-connected cold weather injury to the left foot was 
productive of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

3.  The record does not reflect that it was factually 
ascertainable prior to July 16, 2003, that the veteran's 
service-connected cold weather injury to the right foot was 
productive of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

CONCLUSION OF LAW

1.  The requirements for an earlier effective date prior to 
July 16, 2003, for the assignment of a 30 evaluation for 
service-connected cold weather injury to the left foot have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).  

2.  The requirements for an earlier effective date prior to 
July 16, 2003, for the assignment of a 30 evaluation for 
service-connected cold weather injury to the right foot have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice of the information or 
evidence needed to substantiate his claims for an earlier 
effective date prior to the initial rating decision in 
September 2003, which increased the evaluation for bilateral 
frostbite of the feet effective from July 16, 2003.  The 
veteran subsequently filed his notice of disagreement (NOD) 
in September 2003 in which he disagreed with the effective 
date for the assignment of the separate 30 percent 
evaluations for cold weather injuries to each foot effective 
from July 16, 2003.  Thus, the appeal of the assignment of 
the effective dates arises not from a "claim," but from a 
NOD filed with the RO's initial assignment of an effective 
date.  Nevertheless, the RO did send the veteran a letter in 
June 2006 in connection with the issues of entitlement to an 
earlier effective date, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims for an earlier effective date were readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of a VCAA 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively,"  Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the VCAA notice, the Board concludes 
that to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the June 2006 letter about the information and evidence that 
is necessary to substantiate his claims for an earlier 
effective date.  Specifically, the letter stated that, "The 
effective date of an evaluation and award pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  The letter also explained how VA determines an 
effective date.  Additionally, the November 2003 statement of 
the case (SOC) and the August 2006 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the June 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2006 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the June 2006 letter 
informed the veteran that it was his still his responsibility 
to support his claims with appropriate evidence and to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the June 2006 letter and 
the August 2006 SSOC informed the veteran that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter and SSOC 
also explained how disability ratings and effective dates 
were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that July 16, 
2003, is the correct date for the assignment of separate 30 
percent disability evaluations for cold weather injury to 
both feet.  While the appellant has alleged that he is 
entitled to an earlier effective date prior to July 16, 2003, 
for the assignment of 30 percent disability evaluations for 
his service-connected cold weather injury to the right and 
left feet, there is no basis under the governing legal 
criteria to establish that an earlier effective date is 
warranted. 

A rating decision dated in August 1958 granted service 
connection for frostbite of both feet and assigned a 
noncompensable evaluation effective from February 7, 1958.  
The veteran appealed that decision, and in a December 1958 
decision, the Board denied an increased evaluation for that 
disability.  The veteran later submitted a claim for an 
increased evaluation, and a rating decision dated in July 
1999 continued the noncompensable evaluation for bilateral 
frostbite to the feet.  The veteran was notified of that 
decision and of his appellate rights, but he did not file a 
notice of disagreement.  In general, rating decisions that 
are not timely appealed are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Following the issuance of the July 1999 rating decision, the 
veteran first presented his claim for an increased evaluation 
for his bilateral foot condition in a statement received on 
July 16, 2003.  The record does not contain any statement or 
action dated earlier than July 16, 2003, indicating an intent 
to file an application to reopen his previously denied claim.  
In fact, the July 2003 statement was the first document 
submitted by the veteran following the issuance of the July 
1999 rating decision.

The Board observes that the veteran did seek treatment for 
his feet within one year prior to his claim received on July 
16, 2003.  VA regulations provide that once a formal claim 
for pension or compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of reports of outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
However, the regulations provide the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred when a claim is 
received within one year from such date otherwise, date of 
receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  As 
such, the Board must determine whether it was factually 
ascertainable that the medical evidence reflected that the 
veteran was entitled to separate 30 percent disability 
evaluations for his service-connected cold weather injury to 
both feet prior to July 16, 2003.  

The veteran's cold weather injuries to the feet are currently 
evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7122.  Under that diagnostic code, a 30 percent disability 
evaluation is warranted when there is arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

The medical evidence of record does not indicate that the 
veteran's service-connected cold weather injuries to both 
feet were productive of tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray abnormalities prior to July 16, 2003.  In fact, VA 
medical records dated in February 2003 indicate that there 
was no evidence of necrotic areas or skin changes that 
represent new or old tissue loss.  It was also noted that the 
veteran's skin on his feet was supple without keratoma or 
edema.  As such, the Board finds that it was not factually 
ascertainable that the veteran satisfied the necessary 
criteria for a 30 percent disability evaluation for his 
service-connected cold weather injuries to his feet for the 
period prior to July 16, 2003.  Accordingly, the criteria for 
an earlier effective date for the assignment of separate 30 
percent evaluations for the veteran's service-connected cold 
weather injuries to both feet have not been met, and the 
benefit sought on appeal must be denied.


ORDER

An earlier effective date prior to July 16, 2003, for the 
assignment of a 30 percent evaluation for cold weather injury 
to the left foot is denied.

An earlier effective date prior to July 16, 2003, for the 
assignment of a 30 percent evaluation for cold weather injury 
to the right foot is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


